Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merzon et al. (2013/0114940) in view of Schwesinger et al. (US 8,272,015) and further in view of Makhlouf (US 2011/0126234 A1).

	Regarding claim 1, 11, 16, Merzon discloses a method for providing media guidance with a plurality of media sources, the method comprising, a memory, processor ([0061-0068]):
receiving, using a hardware processor, at least one media content listing for presenting to a user, wherein each of the at least one media content listing is associated with one or more media content sources (See [0025] receiving triggers for searching , see also [0030]);
in response to receiving the at least one media content listing, transmitting, to each of a plurality of alternate over-the-top content source of media content (See [0029] each adapter sends a search query to corresponding non-linear source.  See [0031] evaluating whether each candidate is available at multiple sources), a request as to whether an alternate over-the-top content source of media content can provide a media content item corresponding to the at least one media content listing (See [0024] search service interface for alternate sources, includes querying services.  The non-linear content sources may include television content web sites, and social networking web sites, reads on over-the-top.  See [0029] transmitting a query to the relevant source), wherein each of the alternate over-the-top content sources is associated with stored user login information of the user (See [0027-0028] plug-ins may be added, such through a system update process or through user download, reading on storing plug-ins.  Each plug-in is configured to interface with a particular external content source and each plug-in may be configured to provide authentication information, user account information, and/or other security information to corresponding external content sources that require such information for access.  Such authentication information may be provided by a user in a setup process.);
receiving, from each of the plurality of alternate over-the-top content sources of media content, a response to the request, wherein the response contains an indication of whether the alternate over-the-top content source of media content can provide the media content item ([0030-0031] evaluating availability of candidate content based on query results, i.e., receiving the query results);
determining, based on the indication, an availability of the media content item from at least two alternate over-the-top content sources of media content, wherein each of the at least two alternate over-the-top content sources of media content is different than the one or more media content sources (See [0030-0031] and Fig 3.  Evaluate for each candidate availability of multiple sources at step 314.);
causing a plurality of media content listings to be presented to the user, wherein the plurality of media content listings comprises the at least one media content listing (See Fig 3 step 344 displaying an updated UI with the listings evaluated in the previous steps, [0035]);
concurrently with causing the plurality of media content listings to be presented, causing an alternate source indicator to be presented to the user with at least one of the plurality of media content listings in response to determining that the corresponding media content item is available from the at least two alternate over-the-top content sources of media content (See Fig 7 and [0053] designator may indicate a currently available show from a non-linear content source); and
causing the media content item to be automatically retrieved from one of the at least two alternate over-the-top content sources using the stored user login information of the user in response to receiving a selection of the alternate source indicator (See [0053] selection of designator may cause program to begin playing.  Where the plugin 134 provides authentication information, user account information, and/or security information to the corresponding external content sources that require such information for access.).
Merzon does not explicitly disclose that transmitting, to an alternate over-the-top content source of media content of one or more alternate over-the-top content sources of media content, a request as to whether the alternate over-the-top content source of media content can provide a media content item corresponding to one or more of the at least one media content listing is done in response to receiving the at least one media content listing.
Schwesinger discloses that it was known to receive media content listing for presenting to a user (See Fig 1A, EPG for selecting programs) and in response to the received media content listing and a selection by a user searching alternate media sources as to whether the content is available (See Fig 2 and Col 3 line 45-15 searching for alternate source for the conflicting programs such as a digital download from a website).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Merzon with the known methods of Schwesinger predictably resulting in responsive to receiving the at least one media content listing, transmitting, to each of a plurality of alternate over-the-top content sources of media content, a request as to whether an alternate over-the-top content source of media content can provide a media content item corresponding to the at least one media content listing by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of querying content sources for availability only when requested by a user.
Merzon does not explicitly disclose causing the media content item to be automatically retrieved from one of the at least two alternate over-the-top content sources using the stored user login information of the user in response to receiving a selection of the alternate source indicator and without receiving a user selection of the alternate over-the-top content source.
Makhlouf discloses that it was known to select an alternate source for display to a subscriber based on assigned priorities to the different alternate sources (See based upon a user selection of a media content [0081] selecting an alternate source without receiving user selection of the alternate source [0082-0087]).
Prior to the invention being made it would have been obvious to one ordinary skill in the art to modify the known system of Merzon further with the known methods of Makhlouf predictably resulting in causing the media content item to be automatically retrieved from one of the at least two alternate over-the-top content source using the stored user login information of the user in response to receiving a selection of the alternate source indicator and without receiving a user selection of the alternate over-the-top content source by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of automatically selecting an alternate content source based on prioritization of distribution rights between multiple sources as suggested by Makhlouf.

Regarding claim 2, 3, 4, 12 and 17, Merzon further discloses the method of claim 1, further comprising determining a subset of the plurality of media content listings for presenting to the user (See [0035] updating lists reads on subset of content, see also Fig 5 and [0040]).  Merzon further discloses the method of claim 2, wherein the determining the subset of the plurality of media content listings is performed based at least in part on a search query inputted by the user (See [0025] and [0030] user input initiating search).  Merzon further discloses the method of claim 2, wherein the causing the plurality of media content listings to be presented to the user comprises presenting only the subset of the plurality of media content listings to the user (See Fig 5 and [0040] presenting a subset of EPG content items).

Regarding claim 5, 13, 18, Merzon further discloses the method of claim 1, further comprising determining which content sources have been configured on a media playback device, wherein the transmitting the request is performed based at least in part on the determination of which content sources have been configured on the media playback device (See [0027-0028] installed media plugins allow searching external metadata).

Regarding claim 6, 7, 8, 14, and 19, Merzon further discloses the method of claim 1, wherein the alternate source indicator comprises a "play" icon (See [0053] designator causes program to begin playing.).  Merzon further discloses the method of claim 1, further comprising presenting the alternate source indicator within a detailed information region for the media content item in response to a selection by the user of one of the plurality of media content listings (See Fig 8 and [0057] user selects content and during playback an alternate source indication displayed pop-up which reads on a detailed information region). Merzon further discloses the method of claim 1, wherein the plurality of media content listings is presented to the user as a list of search results responsive to a search query from the user (See [0030] and [0035-0036]).

Regarding claim 9, Merzon further discloses the method of claim 8, wherein the plurality of media content listings is presented to the user in one or more rows of media content listings (See Fig 7 and [0051]).

Regarding claim 10, 15 and 20, Merzon discloses the method of claim 1,  and further discloses storing login information associated with the plurality alternate over-the-top content sources; and retrieving, without user intervention, the corresponding media content item from an available alternate source using the stored login information (See Merzon [0027-0029] “Each plugin 134 also may be configured to provide authentication information, user account information, and/or other security information to corresponding external content sources that require such information for access. Such authentication information may be provided by a user in a setup process.”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425